Citation Nr: 1236210	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from May 1967 to September 1967.  Additionally, the Veteran had periods of ACDUTRA thereafter ranging from 15 to 30 days each year through June 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran initially requested a Central Office Hearing, which was scheduled for July 22, 2009.  However, prior to the scheduled hearing date, the Veteran submitted a written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2010). 

In December 2007, March 2010, and October 2011, the Board remanded the Veteran's claim of service connection for a neuropsychiatric condition for further examination.  The development for this issue has now been completed and is ready for appellate review.  


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed neuropsychiatric condition did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected left hand condition.
.

CONCLUSION OF LAW

The criteria for a grant of service connection for a neuropsychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38§ C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The March 2006 and July 2006 letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claim for service connection for a neuropsychiatric condition, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this particular case, the Veteran stated at the April 2010 VA examination that he was receiving treatment with Dr. F since "a long time ago," had two inpatient psychiatric hospitalizations, and one partial hospitalization; however, it was unclear if there was a complete copy of the above stated private medical records in the claims file.  In October 2011, the Board remanded the claim of service connection for a neuropsychiatric disorder in order to obtain these outstanding private mental health treatment records.  The Appeals Management Center sent the Veteran an October 2011 letter requesting any information pertaining to private treatment he received in relation to his neuropsychiatric condition; however, the Veteran failed to respond to this inquiry.  

Accordingly, there was a reasonable effort made to assist the Veteran in obtaining any outstanding records.  Thus, the Board finds that further efforts to obtain any records would be futile, and a remand for this purpose is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA and private treatment records, and afforded the Veteran VA examinations in April 2010 and November 2011.  The record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, to include psychoses, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. §  3.6(a), (d) (2011).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(d) (2011).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2011).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  3 8 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2011).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Board acknowledges records from the Puerto Rico National Guard dated January 2000.  Such records reflect that the Veteran had an average of 15 to 30 days of ACDUTRA each year through June 1999, since his initial four months of ACDUTRA from May 1967 to September 1967. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Neuropsychiatric Disorder

The Veteran seeks entitlement to service connection for a neuropsychiatric disorder.  The Veteran contends that his neuropsychiatric disorder is the result of his service-connected left hand condition.  

The Veteran's service treatment records for his periods of ACDUTRA are void of any treatment or diagnosis of any psychiatric condition.  

Private treatment records document treatment for and diagnoses of anxiety and depression with paranoid traits, with a tendency to schizophrenia.  
The Veteran was afforded a VA examination in April 2010 to assess his neuropsychiatric condition.  After examining the Veteran, the VA examiner diagnosed the Veteran with depressive disorder.  The examiner stated that the Veteran's depressive disorder was not caused by or a result of the injury to his left hand in 1985.  Additionally, the examiner noted that there was no evidence of psychiatric complaints, findings, or treatment prior to military service, during military service, or within one year after discharge from service.  Furthermore, the examiner noted that although the Veteran reported that he was receiving psychiatric treatment with Dr. F since "a long time ago," had two inpatient psychiatric hospitalizations, and one partial hospitalization, there was no objective evidence of such treatment in the c-file.  Moreover, the examiner concluded that Dr. R-C was a general surgeon, without the training or expertise to diagnose psychiatric conditions.  Moreover, the examiner noted that the Veteran's mental disorder symptoms were controlled by continuous medication.     

The Veteran was afforded another VA examination in November 2011.  After reviewing the claims folder and examining the Veteran, the VA examiner diagnosed him with a cognitive disorder, not otherwise specified (NOS).  Additionally, the examiner stated that it was less likely than not that the claimed condition incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service, during military service, or within one year of discharge from military service.  Further, the examiner stated that the Veteran sought psychiatric care around 2007, forty years after military service.  There was no relation between military service and the mental condition diagnosed around 2007.   The examiner also stated that the Veteran's psychiatric condition was less likely than not proximately due to or the result of his service-connected condition.  Lastly, the examiner concluded that the Veteran's actual, cognitive disorder NOS was not related, secondary, aggravated, or associated in any way to military service.  

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a neuropsychiatric condition.  Although he has a current diagnosis of neuropsychiatric condition, to include a cognitive disorder NOS, depression, and anxiety, the existing medical evidence does not show that this condition was manifested in service, or are otherwise related to service, to include his service-connected left hand injury.  

The Board has carefully considered the Veteran's assertions that his reported psychiatric disorder is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Moreover, the April 2010 and November 2011 VA examiners stated that it was less likely as not that the Veteran's current psychiatric disorder incurred in or was caused by the claimed in-service injury, event, or illness.  Additionally, both examiners pointed out that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service, during military service, or within one year of discharge from military service.  Lastly, there was no documented mental health treatment or diagnoses until 2007. 

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the (documented) presence of a neuropsychiatric condition until 2007, approximately eight years after his last period of ACDUTRA.  Here, the absence of complaints or clinical findings of a psychiatric disorder for several years after his separation from service (ACDUTRA) constitutes significant evidence against the claim.  Additionally, examinations performed in September 1980, February 1985, and February 1989, and the concurrent reports of medical history are void of any psychiatric complaints or treatment.  As such, entitlement to service connection must be denied.  

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a neuropsychiatric condition the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for neuropsychiatric condition is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


